UNITED STATES MARSHALS SERVICE
UNITED STATES DISTRICT COURT ve
FOR THE WESTERN DISTRICT QF WISCONSIN

NOTICE AND ACKNOWLEDGMENT OF
RECEIPT OF CRIMINAL SUMMONS

 

You must complete the acknowledgment portion of this form and return it
in the enclosed self-addressed stamped envelope.

United States of America Case 21-cr-024-wme 2

Vv.

Stephen Robeson March 5, 2024 2

NOSIGVN-G3:

Ch

oon ™

Oxford, WI 53952
ACKNOWLEDGMENT OF RECEIPT

| DECLARE UNDER PENALTY OF PERJURY, THAT I RECEIVED A
COPY OF THE SUMMONS IN THE ABOVE CASE.

PLEASE RETURN BY 03/19/2021 “Za AO

(Signature)

TO AVOID PERSONAL SERVICE
(Street #, Name or P.O. Box)

 

SIGN, DATE & RETURN IN OVA dd por F375 xz
ENCLOSED ENVELOPE (City, Sfate, Zip Code)

OR
FAX TO 608-661-8304 ,

 

(DATE)
